DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-505883.
	JP discloses forming an interpenetrating hydrogel (i.e. a hydrogel having both a first and second network structure). Applicant’s claims are deemed to be anticipated over at least JP’s Examples 2-3.
In Example 1: A first hydrogel was formed by adding a 1,4-butandiol diglycidyl ether cross-linking agent with sodium hyaluronate (NaHA) monomer, flowed by subjecting said mixture to heat so as to undergo a process of form a first cross-linked NaHA hydrogel (G1) having a degree of crosslinking of about 0.14. A second hydrogel is then formed by adding a 1,4-butandiol diglycidyl ether cross-linking agent with sodium hyaluronate (NaHA) monomer, flowed by subjecting said mixture to heat so as to undergo a process of form a second cross-linked NaHA hydrogel (G2) having a degree of crosslinking of about 0.09. 
In Example 2 the first cross-linked hydrogel is mixed with the second cross-linked hydrogel in a ratio of 10%/90% to form an interpenetrating hydrogel (i.e. a hydrogel having both a first and second network structure). In Example 3 the first cross-linked hydrogel is mixed with the second cross-linked hydrogel in a ratio of 50%/50% to form an interpenetrating hydrogel (i.e. a hydrogel having both a first and second network structure). (Also see paragraphs [0086]-[0108]).
The 1,4-butandiol diglycidyl ether cross-linking agent, used for forming both the first and second cross-linked NaHA hydrogels, contains ether bonds which are deemed to be non-degradable bonds. Please note that according to applicant’s specification [0020], degradable bonds are those that comprise ester bonds, amide bonds and thioester bonds. 
Please note that even though applicant’s dependent claims 3-4 set forth the nature/limitation of cross-linking agents that have degradable bonds, such is deemed not to be a patentable distinction because said claims are individually dependent on base independent claim 1. Applicant’s independent claim 1 has the following limitation: wherein the first network structure contains a polymer crosslinked with a first crosslinking agent, the second network structure contains a polymer crosslinked with a second crosslinking agent, 50 mol% or more of the first crosslinking agent does not contain a degradable bond, and 50 mol% or more of the second crosslinking agent does not contain a degradable bond.”. The use of the phrases: “and 50 mol% or more” reads on 100 mol% of crosslinking agents that do not contain a degradable bond. As such, the limitations of dependent claims 2-3 are applicable to the optional situation of when the crosslinking agent(s) chosen actually contain a degradable bond. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al. U.S. Patent Application Publication No.: 2005/0147685 A1 in view of either Chen et al. U.S. Patent Application Publication No.: 2010/0029789 A1 or CN 1539174 A (published 10/20/2004) as described in the Communication dated 26, 2021 issued by the Intellectual Property Office of the People’s Republic of China in corresponding application No.; 201980011000.2 and made of record by Applicant in the I.D.S. filed 12/30/21 in the Present Application. 
Osada et al. discloses hydrogel of the semi-interpenetrating network structure or interpenetrating network structure, characterized in that the hydrogel is one formed from a first monomer ingredient at least 10 mol % of which is accounted for by a charge-possessing unsaturated monomer, the molar ratio of the first monomer ingredient to the second monomer ingredient being from 1/2 to {fraction (1/100)}, and that the second monomer ingredient has been polymerized and crosslinked to a lower degree of crosslinking than the first monomer ingredient. The hydrogel is usable in a diaper, 
Osada et al.’s paragraph [0079] teaches the following: “A process for producing the gel according to this invention will nextly be described. First, a solution containing a second monomer component (which contains 60% or more of an electrically neutral unsaturated monomer) and a polymerization initiator (as well as a crosslinker, in the case of a hydrogel of an interpenetrating network structure) is prepared. Subsequently, a gel having a first network structure (a single network gel formed by polymerizing and crosslinking a first monomer component which contains 10 mol % or more of an unsaturated monomer having an electric charge) is immersed in this solution and left for a sufficient period of time, during which the second monomer component and the polymerization initiator (as well as a crosslinker, in the case of a hydrogel of an interpenetrating network structure) will diffuse into the gel. The gel is then removed from the solution, and the second monomer component in the gel is polymerized (and crosslinked, in the case of a hydrogel of an interpenetrating network structure) to thereby form a second network structure (in the case of a hydrogel of an interpenetrating network structure) or a linear polymer (in the case of a semi-interpenetrating network structure) so that a gel having a double network structure may be produced. In addition, it is also possible to produce, in a similar manner to the above procedure, a gel of a triple or more interpenetrating network structure, by using a gel having a multi-network structure instead of a single-network type gel as described above.”. Also see Osada et al.’s examples and independent claim 15. 
Osada et al.’s paragraph [0081] teaches the following: “Similarly, crosslinkers to be used for forming the first network structure and the second network structure (in the case of a gel of an interpenetrating network structure) are not particularly limited and a variety of them may be selected depending on the organic monomers to be crosslinked. For example, N,N'-methylenbisacrylamide and ethylene glycol dimethacrylate may be used in the case of using AMPS, Am or AA as an organic monomer and in the case of using St as an organic monomer, respectively.”. [Emphasis added]. 
A large list of various kinds of monomers, such as hyaluronic acid (HA), may be used to make the hydrogels, see paragraphs [0064]-[0066] and [0072].  
	Osada et al. differs from applicant’s claimed invention only in that the cross-linking agents specifically disclosed by way of example, [0081], are cross-linking agents that contain degradable bonds (e.g. amide bonds and/or ester bonds).  
	Chen et al. discloses dual network hydrogels that possess the structural, mechanical, and biological properties required of load bearing three-dimensional support structures, see abstract.
	A large list of various kinds of monomers may be used to make the hydrogels, such as hyaluronan (HA), see paragraphs [0009], [0028]-[0029], [0037]-[0038] and 0040].  
	The cross-linking agents used can be selected from cross-linking agents that have degradable bonds, such as glycidyl methacrylate (GMA) or N,N-On the other-hand cross-linking agents used can be selected from cross-linking agents that have non-degradable bonds, such as divinylbenzene, see paragraph [0041]. 
	CN 1539174 A discloses crosslinked polymer gel particles that are made by reacting a monomer, such as (meth)acrylate with a cross-linking agent. Preferred cross-linking agents are crosslinking agents that have non-degradable bonds such as glycol diallyl ether, polyethylene glycol diallyl ether, divinylbenzene and divinylbenzenesulfonic acid. CN 1539174 A discloses that the use of these types of cross-linking agents, either alone or in combination, produce cross-linked polymers that have increased strength (bond strength) thereby improving the stability of the polymer (see page 3, line 31 to page 6, line 3, specifically note page 4, lines 4-18.)
	It would have been obvious to one having ordinary skill in the art to use the disclosure of either secondary reference to Chen et al. or CH 1539174 A, as strong motivation to actually employ crosslinking agents that have non-degradable bonds such as divinylbenzene, as the cross-linking agent to be used in Osada et al. process of making hydrogels having semi-interpenetrating network structure or interpenetrating network structure in order to produce gels that have increased bond strength and thus increased stability. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-505883 in view of either Chen et al. U.S. Patent Application Publication No.: 2010/0029789 A1 or CN 1539174 A (published 10/20/2004) as described in the . 
JP 2011-505883, Chen et al. and CN 1539174 A have all been described above. 
JP 2011-505883 differs from applicant’s claimed invention in that JP’s exemplified non-degradable cross-linking used to form the interpenetrating hydrogel was a 1,4-butandiol diglycidyl ether, which does not fall within applicant’s specifically claimed non-degradable cross-linking of dependent claim 5. 
It would have been obvious to one having ordinary skill in the art to use the disclosure of either secondary reference to Chen et al. or CH 1539174 A, as strong motivation to actually employ crosslinking agents that have non-degradable bonds such as divinylbenzene, as the cross-linking agent to be used in JP’s. process of making hydrogels having interpenetrating network structure. To substitute divinylbenzene for 1,4-butandiol diglycidyl ether, or to use divinylbenzene in combination with 1,4-butandiol diglycidyl ether, would be obvious because they are both non-degradable bond type cross-linking agents and are thus deemed to be functionally equivalent type non-degradable bond type cross-linking agents that produce gels that have increased bond strength and thus increased stability. In any case it is well known in the art that to employ two or more material in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764